DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application, Amendments and/or Claims
1.	Claims 1-3, 5-6, 10, 13, 15, 17-18, 21-23, 25-26, 30, 33, 35, 37-38 and 41-43 have been canceled and new claims 45-52 have been added as requested in the amendment filed February 24, 2021. Following the amendment, claims 45-52 are pending in the present application.

2.	Claims 45-52 are under examination in the current office action.

Information Disclosure Statement
3.	In the previous Office action, several references were lined through on the 09/09/2019 information disclosure statement (IDS) because they were unreadable or incomplete. Applicant states in the reply filed February 24, 2021 that the noted references have been resubmitted with a supplemental IDS. Legible courtesy copies of each of the noted references have been received; however, the examiner cannot find a supplemental IDS containing only these references in the submission filed 02/24/2021. Applicant is invited to submit such a supplemental IDS (listing only the resubmitted references) with their next response so that the references may be officially considered and made of record.

Withdrawn Objections and Claim Rejections
4.	The objection to the specification for containing hyperlinks, as set forth at section 6 of the previous office action, is withdrawn in view of applicant’s amendments to the specification to remove the hyperlinks. 

5. 	Any objection or rejection of record pertaining to any of canceled claims 1-3, 5-6, 10, 13, 15, 17-18, 21-23, 25-26, 30, 33, 35, 37-38 or 41-43 is rendered moot in view of applicant’s amendment to cancel said claims.

New Claim Rejections, Necessitated by Amendment
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claim(s) 45-50 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rodríguez-Yáñez et al. (Stroke, 2011, 42, 2813-2818; listed on IDS), as evidenced by Human MMP-9 ELISA kit (Sigma-Aldrich, Cat. No. RAB0372; retrieved from internet 08/17/2020) and Sigma-Aldrich general sandwich ELISA protocol (retrieved from internet 08/17/2020) (all of record).
Rodríguez-Yáñez et al. teach the detection of various protein markers associated with neural injury to the brain. The detected biomarkers included: neuron-specific enolase (NSE), active matrix metalloproteinase-9 (MMP-9), and vascular cell adhesion molecule 1 (VCAM-1), as well as additional markers (see Table 1 at p. 2815).  
Rodríguez-Yáñez teaches that serum levels of the biomarker proteins were measured using commercially-available immunoassay kits (see paragraph spanning pp. 2815-2816). Hence, the immunoassays for each of NSE, MMP-9 and VCAM-1 would comprise one or more agents that are capable of specifically binding to NSE, MMP-9 and VCAM-1, respectively, as well as reagents for detecting such binding, as in present claim 45, wherein the agents are antibodies, as in present claim 50. 
For example, as evidenced by the ELISA kit for MMP-9 used by Rodríguez-Yáñez (note that GE Healthcare-Amersham is now owned by Sigma-Aldrich, and thus the product used by the Rodríguez-Yáñez reference is the same as the Sigma-Aldrich human MMP-9 ELISA kit provided here as evidence), immunoassay kits such as an ELISA comprise an antibody that specifically binds to the target antigen (in this case MMP-9) that is attached to a solid surface, as well as additional reagents (e.g., biotinylated-secondary antibody, HRP-labeled streptavidin) for detecting the binding of the antibody to the target antigen. Accordingly, the immunoassays utilized by 
With respect to the “instructions” in element (c) of claim 45, it is noted that inclusion of instructions or other written materials in the kit does not serve to distinguish the kit from that of the prior art.  See MPEP § 2112.01 (III).  The “adjustment”, “determination” and “identification” steps or clauses as in claim 45, as well as the additional limitations relating to describing the threshold value and calculation of threshold values, statistical models utilized, calculations for adjusting NSE values, or threshold values for identifying subjects at risk of traumatic brain injury (TBI), as in claims 46-49, are directed to intended uses of the kit as relayed in the recited “instructions”. Intended use recitations and other types of functional language cannot be entirely disregarded. However, in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967);   In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963).  
In the instant case, the prior art products are capable of performing the intended use (i.e., “determining if the subject is at risk for traumatic brain injury”), and thus completely anticipate the claimed products. Furthermore, the calculation, determination and identification clauses of the claims imply mental process steps whereas the present claims are directed to a product. Regardless, such mental process steps or clauses are considered patent ineligible abstract ideas and mathematical formulas, which therefore cannot be used as the basis to distinguish the claimed kit from a prior art product.
Similarly, claim 45 indicates the type of biological samples that are utilized in order to perform the detection method are serum samples. However, again these limitations are directed to an intended use of the claimed kit, and do not limit or .
Response to Arguments
7.	In the response filed on February 24, 2021, applicant argues that Rodríguez-Yáñez does not disclose or suggest a kit for identifying a subject as being at risk for TBI as claimed, nor does the reference disclose or suggest the necessary adjustment to the expression levels of NSE to remove expression levels of NSE resulting from hemolysis during the subject serum sample collection. According to applicant, this adjustment is only provided by the claimed kit, and such knowledge is a necessary element of the claimed kit for accurately determining a subject at risk of TBI. 
8.	Applicant’s arguments have been considered but are not persuasive. In response to applicant's argument that the Rodríguez-Yáñez reference does not teach a kit for identifying risk of TBI, or for adjusting the measured expression levels of NSE in order to aid in such identification, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Again, the instant claims are directed to a product, and the immunoassays taught by Rodríguez-Yáñez meet all of the structural elements of the presently claimed kit. Therefore, the NSE, MMP-9 and VCAM-1 prior art immunoassays would be capable of use in the intended diagnostic manner as presently claimed. 

9.	Claim(s) 45-50 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McConnell et al. (WO 2015/049390 A2; published April 9, 2015).
McConnell et al. teach a diagnostic kit that comprises probes that specifically bind to biomarkers, and reagents for detecting the level of the biomarkers, wherein the biomarkers include NSE, MMP9 and VCAM1 (see p. 6, lines 16-28). Such teachings are directly on point to the agents (a) and reagents (b) of the kit of claim 45.  McConnell 
McConnell demonstrates the determination of the levels of various serum biomarkers, including NSE, MMP9 and VCAM1, at for example, Figures 8-11. Note that the instantly claimed kit recites “comprising” language, and therefore additional agents for the detection of additional biomarkers is permitted according to the broadest reasonable interpretation of the claims.
Finally, as discussed above, with respect to the “instructions” in element (c) of claim 45 it is noted that inclusion of instructions or other written materials in the kit does not serve to distinguish the kit from that of the prior art. And again regarding the additional limitations relating to describing the threshold value and calculation of threshold values, statistical models utilized, calculations for adjusting NSE values, or threshold values for identifying subjects at risk of traumatic brain injury (TBI) as in claims 46-49, these limitations are directed to intended uses of the kit as relayed in the recited “instructions” and therefore do not structurally modify or distinguish the agents and reagents of the claimed kit from those encompassed by the prior art kit of McConnell. In other words, the diagnostic kit disclosed by McConnell is capable of being used in the manner presently claimed (i.e., for identifying a subject as being at risk for TBI) and therefore is anticipatory for the instantly recited invention of claims 45-50.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

10.	Claims 45-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kolesnikova et al. (MLO, 2014 Sept, pp. 26, 30) and Choi (US 2014/0357529 A1), and in view of Berger et al. (J. Neurosurg. (Pediatrics 1), 2005, 103, 61-68; listed on IDS; hereinafter Berger (2005)), Berger et al. (Pediatric Res. 2009, 65, 97-102; listed on IDS; hereafter Berger (2009)) and Suehiro et al. (J. Neurotrauma, 2004, 21(12), 1706-1711) (all of record).
Kolesnikova et al. teach a simplified multiplex biomarker test that utilizes flow-through microarray technology. In particular, Kolesnikova discloses that that the technology utilizes highly porous silicon chips on which more than 500 features can be spotted with a microarray printer. The reference indicates that the printed capture molecules (e.g., antibodies) efficiently adsorb to all surfaces of the microchannels, significantly increasing the assay surface area compared to similarly formatted planar arrays (see bottom of left column on p. 26). Such teachings are on point to limitations in present: claim 45 (a) reciting one or more agents capable of specifically binding to specific biomarkers; claim 50 reciting that the capture agent is an antibody attached to a solid support; and claim 51 reciting that the solid support comprises a generally planar porous substrate having opposed surfaces and microchannels extending through a thickness of said substrate, wherein the one or more agents are attached to the microchannels.  
Specific analytes that are captured on the individual spots on the chips are detected using a horseradish peroxidase-luminol system to generate chemiluminescent signals that can be quantitated with an integrated CCD camera (see p. 26, top of right column). Such teachings address limitation (b) of claim 45 with respect to the reagents for detecting binding. Kolesnikova teaches that the systems is capable of testing a wide range of sample types including serum/plasma (see p. 26, top of right column), which is on point to the intended use the kit of claim 45.
Kolesnikova further teaches that a panel of serum-based protein biomarkers was measured simultaneously using this flow-through microarray assay to rapidly screen infants suspect of having abusive head trauma (AHT) to determine if a head CT scan nd full paragraph), which is directly on point to the preamble of present claim 45.
	Further, see above for the claim interpretation of the limitations related to the instructions of claim 45, as well as the “adjustment”, “determination” and “identification” clauses of claim 45, and the threshold value and calculation of threshold values, statistical models utilized, calculations for adjusting NSE values, or threshold values for identifying subjects at risk of traumatic brain injury (TBI) in claims 46-49; again, these limitations are directed to intended uses and/or patent ineligible subject matter and therefore do not serve to distinguish the claimed kit from the prior art assay of Kolesnikova. 
And finally, Kolesnikova teaches that the microarray comprises a highly porous silicon chip that is mounted on a plastic tube, and which contains microchannels comprising binding agents (e.g., antibodies) attached thereto.  
The teachings of Choi are commensurate with those of Kolesnikova with respect to protein microarray technology. Choi discloses flow-through protein microarrays comprising a plurality of antibodies immobilized onto an array of porous nanostructures, wherein each nanostructure has a network of pores that extends throughout the thickness of said nanostructure (see [0043]-[0046] and [0030]), which is on point to claim 51. Choi also teaches that the substrate may be silicon, and the porous nanostructures are fabricated by contacting the substrate with an etchant (see [0047]), such as electrochemical (catalytic) etching, which addresses a limitation of claim 52.
	However, neither Kolesnikova nor Choi teaches that the specific protein biomarkers for detection using the flow-through microarray assay include NSE, VCAM-1 and MMP-9.
	Berger (2005) teaches that serum neuron-specific enolase (NSE), S100B and myelin basic protein (MBP) protein concentrations are all increased in the majority of children with acute traumatic brain injury (TBI), including well-appearing children with inflicted TBI in whom the diagnosis might otherwise have been missed (see abstract).  
	Consistent with the teachings of Kolesnikova and Berger (2005), Berger (2009) discloses a multiplex assay used to detect serum biomarkers associated with inflicted 
	Finally, Suehiro et al. teach that MMP-9 is increased in blood following TBI in human patients. Suehiro notes that the elevation of MMP-9 is associated with inflammatory events following TBI (see abstract).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have included the biomarkers of NSE, VCAM-1 and MMP-9 in the multiplexed flow-through microarray taught by Kolesnikova and Choi and thereby arrive at the presently claimed kit. Given the benefits discussed by Kolesnikova, including ease of use at near-patient setting, quick processing time, and ability to test for multiple biomarkers within a sample, the artisan would have been motivated to have utilized a kit comprising the porous silicon microarray for use in clinical identification of TBI. And given the teachings of each of Berger (2005), Berger (2009) and Suehiro et al., the artisan would have recognized that the levels of the protein markers NSE, VCAM-1 and MMP-9 in blood samples from TBI patients, in comparison to non-injured control samples, are highly correlated to traumatic brain injury. And in view of the demonstrated application of the established flow-through microarray technique of Kolesnikova and Choi, and the demonstrated detection and validation of the protein biomarkers by the additional prior art references, the skilled artisan would have had a reasonable expectation that a kit comprising antibodies for at least NSE, MMP-9 and VCAM-1, and reagents for detecting binding of the antibodies to NSE, MMP-9 and VCAM-1, would have been successful and predictable. Therefore, the combined teachings of the prior art references render obvious the presently recited invention of claims 45-52.
Response to Arguments
11.	As applied to new claims 45-52, applicants argue that the claimed invention uses hemoglobin levels in the serum sample to adjust the protein marker NSE levels because the measurement of hemoglobin present in the sample is used to quantify the level of hemolysis, and hence the level of NSE present in the sample due to hemolysis can be determined.  It is argued that Kolesnikova fails to teach the specific detection of NSE, VCAM-1 and MMP-9 as claimed, and fails to teach or suggest that the kit comprises 
	Further, applicant contends that none of Berger 2005, Berger 2009 or Suehiro teach or suggest the detection of NSE, MMP-9 and VCAM1 in combination with instructions for adjusting the expression levels of NSE due to hemolysis in the serum sample. Specifically, applicant argues that Berger 2005 is limited to measuring NSE levels, and does not teach or suggest measuring MMP9 or VCAM1 levels. Berger 2009, applicant asserts, is limited to VCAM1 measurements along with 43 other serum biomarkers of mild TBI, and does not teach or suggest detecting MMP9 or NSE. And applicant contends that Suehiro is limited to measuring MMP9 and IL-6 in blood after TBI, and does not teach or suggest detecting VCAM1 or NSE levels.
	According to applicant, none of the cited references teach or suggest the necessary adjustment of the expression levels of NSE as instructions and recognition of such a requirement to do so is absent in the cited art. Applicant argues that only with the benefit of hindsight would one recognize the particular combination of biomarkers in a kit that also recognizes the importance of adjustment of NSE levels. Therefore, applicant asserts that the cited reference, alone or in combination, do not teach or suggest the presently claimed invention.
12.	Applicant’s arguments have been considered but are not persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., quantifying NSE expression levels based upon measured hemoglobin levels) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Regardless, as discussed above the adjustment of NSE levels is a method step that is an intended use of the claimed kit, which is a product, and a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case, knowledge with respect to the adjustment of NSE levels is irrelevant because the written material instructions themselves do not carry patentable weight and cannot be used to distinguish the claimed invention from the prior art. The kit according to the combination of prior art references is still capable of achieving adjusted NSE levels as per the present claims, and therefore still renders the instant invention obvious.
Finally, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, each of the Kolesnikova, Berger 2005, Berger 2009, and Suehiro references is concerned with the detection of biomarkers indicative of traumatic brain injury, particularly in infants and children. The Choi reference is provided merely to teach how the solid substrate of the microarray is made, and is consistent with the teachings of Kolesnikova with respect to protein microarray technology. Therefore, one of ordinary skill in the art recognizing that different serum proteins, such as NSE, VCAM-1 and 


Conclusion
13.	No claims are allowed.

14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.


Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A. BALLARD whose telephone number is (571)272-2150.  The examiner can normally be reached on Mon-Fri 8AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649